ORDER

PER CURIAM.
In this worker’s compensation case, Delores Mills (“Claimant”) appeals from the award of the Labor and Industrial Relations Commission (“the Commission”) denying her permanent and total disability (“PTD”) from the Second Injury Fund (“SIF”). The Commission affirmed the Administrative Law Judge’s (“ALJ”) decision that awarded Claimant permanent partial disability benefits from the SIF for an Achilles tendon injury in 2001, and denied her PTD benefits for the same. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).